MacLean, J.
According to the plaintiff’s version, she, a woman of sixty, being a passenger on the car of the defendant going downtown, asked the' conductor to stop at Twenty-third street, she heard the bell ring for the gripman to stop the car, the conductor called out Twenty-third street, and when it had come to a stop, she stepped down, putting her right foot down, taking hold of the rail, and just as she was taking hold of the rail, the car started and she was pulled down on her right side, and thrown upon the street.' The car stopped, as she said, just where she asked it to- stop, but where, with reference to the two crosswalks on Twenty-third street, or whether it • was on the north side of Twenty-third street, she could not remember. Eor the defendant four witnesses, the conductor, the gripman, a bicycle patrolman and a -passenger, tes-' tilled that the accident happened north of Twenty-third street, and that the plaintiff alighted from the car before it had come- to a stop at all (giving incidents with circumstantiality).
The judgment should be reversed, with costs. Pierce v. Metropolitan Street R. Co., 21 App. Div. 427.
Fbeedmaw, P. J., concurs; Levextbitt, J., taking no part.
Judgment reversed and new trial ordered,, with costs to appellant to abide' event.